DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 9-11, 16, 22, 25-26, 36-39, 41, 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are directed to a ARRDC1-mediated microvesicle.  However, the claims do not recite a component that forms the microvesicle (e.g., lipids, etc.).  It is not clear how a microvesicle forms using an ARRDC1 protein, an RNA binding protein, and a binding RNA.  Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim.
	In addition, claim 36 is directed to a cell for producing the microvesicle of claim 1, however, claim 36 does not refer to the binding RNA, which is part of the microvesicle of claim 1.
	Further, claim 38 is directed to delivering a cargo RNA to a cell by contacting the cell with the microvesicle-producing cell of claim 36.  However, neither claim 38 nor claim 36 recite a cargo RNA.

Claims 1, 2, 5-6, 9-11, 25-26, 30, 36 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “variant” , used in the claims renders the scope of the claims unclear, because “variant” is not defined in the claims, the specification, or the prior art. It is not clear what degree of similarity a protein must have with ARRDC1, a WW domain, a TSG101 protein, etc. in order for the protein or nucleic acid sequence to be considered a variant and therefore embraced within the scope of the claims. It is not clear if “variant” requires a protein or nucleic acid to have some degree of functional and/or structural similarity with the original ARRDC1, WW domain, TSG101 protein, etc., and if so, what degree of similarity is required. For example, paragraph [0072] of the published application states that ARRDC1 is a protein comprising a PSAP and a PPXY motif in its C- terminus and interacts with TSG101. It is not clear if a variant of ARRDC1 must comprise a PSAP and/or a PPXY motif, must comprise these motifs in its C-terminus and/or must be able to interact with TSGIO1. It is noted that while the specification provides examples of variants, an example is not a definition. Clarification of the claim scope is required.

Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the target cell".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (U.S. Patent Application No. 2011/0046208; published February 24, 2011).
	The claims are directed to a recombinant trans-activating response element (TAR) comprising: a trans-activating response element (TAR) RNA. or variant thereof, and a cargo RNA.
	Rossi et al. teaches an RNA molecule comprising 1) a portion of a snoRNA and ii an HIV TAR element (see paragraph [0014]).   

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648